NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10183

                Plaintiff-Appellee,             D.C. No. 4:17-cr-01069-RCC-2

 v.
                                                MEMORANDUM*
OMAR QUIROZ-LEON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Omar Quiroz-Leon appeals from the district court’s judgment and challenges

the 18-month sentence imposed on revocation of his probation. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Quiroz-Leon contends that the district court procedurally erred by rejecting



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the parties’ disposition agreement for a sentence at the high end of the Chapter 7

Guidelines range and by failing to explain adequately its reasoning for imposing

the 18-month sentence. We review these contentions for plain error. See United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010).

      The record demonstrates that the district court was aware of the 18 to 24

month sentencing range governing the original offense, as well as the 3 to 9 month

range contained in the Chapter 7 policy statement, and exercised its discretion to

impose a sentence at the low end of the Guidelines range for the original offense.

See United States v. Plunkett, 94 F.3d 517, 519 (9th Cir. 1996) (at probation

revocation, sentencing court has discretion to use the Guidelines range calculated

at the original sentencing or the revocation policy statement range). The record

also demonstrates that the district court made this decision based on an

individualized consideration of the 18 U.S.C. § 3553(a) factors and the

circumstances of Quiroz-Leon’s case, rather than a blanket policy regarding

probation violators. The court did not err by failing to provide a more detailed

explanation of its reasoning. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      Quiroz-Leon next contends that the sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The 18-month sentence is substantively reasonable in light of the


                                          2                                     18-10183
applicable section 3553(a) sentencing factors and the totality of the circumstances.

See id.

      AFFIRMED.




                                         3                                    18-10183